Proceeding under article 78 of the Civil Practice Act to review and annul the determination of the Acting Director of Pilgrim State Hospital dismissing petitioner from his position as a staff attendant at such hospital, which is an institution for mentally ill patients. By order of the Supreme Court, Suffolk County, made November 7, 1960, pursuant to section 1296 of the Civil Practice Act, the proceeding was transferred to this court for disposition. Determination annulled on the law, without costs, and matter remitted to the Acting Director of Pilgrim State Hospital: (a) for the purpose of making written findings of fact showing the grounds of his decision and for his determination based on such findings, so that an intelligent review of the determination may be bad (Matter of Panzer v. McConnell, 6 A D 2d 700 and cases therein cited; Matter of Syosset Holding Corp. v. Schlimm, 4 A D 2d 766; Matter of City of New York [Newoak Realty Co,], 10 A D 2d 865); and for the limited purpose of the admission in evidence of the written designation or authorization of the hearing officer (Civil Service Law, § 75, subd. 2; Matter of Blount v. Forbes, 250 App, Div. 15). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.